--------------------------------------------------------------------------------

NAKED BRAND GROUP INC. 2014 LONG-TERM INCENTIVE PLAN
OPTION AWARD AGREEMENT

THIS OPTION AGREEMENT (the “Agreement”) is made effective as of June 6, 2014
(the “Date of Grant”) between Naked Brand Group Inc., a Nevada corporation (the
“Company”), and • (the “Participant”).

This Agreement sets forth the general terms and conditions of Options. By
accepting the Options, the Participant agrees to the terms and conditions set
forth in this Agreement and the Naked Brand Group Inc. 2014 Long-Term Incentive
Plan (the “LTIP”).

Capitalized terms not otherwise defined herein shall have the same meanings as
in the LTIP.

1. Grant of the Award. Subject to the provisions of this Agreement and the LTIP,
the Company hereby grants to the Participant the right and option (the “Option”)
to purchase • Common Shares at a per-share exercise price equal to the fair
market value of a share of the Company’s Common Shares on the Date of Grant of
•. The grant of the Option is made in consideration of the services to be
rendered by the Participant to the Company pursuant to the • agreement, dated •,
between the Participant and the Company (the •).

2. Nature of the Options. The Option shall be intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), to the maximum extent permissible
under the limits contained in Section 422 of the Code, and any portion of the
Option that is in excess of the limits contained in Section 422 of the Code on
the grant date shall be granted as a “non-qualified stock option.” Any portion
of the Option granted as a non-qualified stock option shall contain an “early
exercise” feature pursuant to Section 7(d) of the LTIP, which shall provide the
Participant with the right (but not the obligation) to immediately exercise such
portion of the Option for shares of common stock of the Company that shall be
subject to the same vesting schedule as the underlying stock options.

3. Vesting Schedule. Subject to earlier termination in accordance with the LTIP
or this Agreement, the Option shall vest and become exercisable in equal monthly
installments over • years from, subject to the Participant’s continued
employment through the applicable vesting date, unless previously vested or
cancelled in accordance with the provisions of the LTIP or this Agreement (each
applicable date a “Scheduled Vesting Date”).

4. Term and Forfeiture. The Options shall expire and no longer be exercisable •
years from the Date of Grant, subject to earlier termination in accordance with
the LTIP or this Agreement. Notwithstanding anything in the LTIP, the •
Agreement or this Agreement to the contrary, the Option shall be fully forfeited
by the Participant in the event that the LTIP is not approved by the Company’s
shareholders within 12 months of the date on which the LTIP was approved by the
Board;

--------------------------------------------------------------------------------

5. Termination Without Cause; Resignation for Good Reason. In the event that the
Participant’s employment is terminated by the Company without Cause, or if the
Participant resigns from her employment hereunder for Good Reason, and other
than pursuant to Section 4(iii) of this Agreement, the Option shall vest in full
and be non-forfeitable as of the date of termination.

6. Death; Disability. If the Participant’s employment with the Company
terminates as a result of the Participant’s death or Disability, a portion of
the Options shall vest such that, when combined with previously vested Options,
an aggregate of 100% of the Options granted pursuant to this Agreement shall
have vested. Any vested Options shall continue to be exercisable for a period of
180 days following the date of the Participant’s death or Disability (but in no
event later than the expiration of the term of such Options as set forth
herein). To the extent that any vested Options are not exercised within such
180-day period, such Options shall be cancelled and revert back to the Company
for no consideration and the Participant or his estate, as applicable, shall
have no further right or interest therein.

7. Termination of Employment for Cause; Resignation without Good Reason. If the
Participant’s employment is terminated by the Company for Cause, or if the
Participant resigns from her employment without Good Reason, and other than
pursuant to Section 4(iii) of this Agreement, all further vesting of the
Participant’s outstanding Options shall be immediately cancelled and revert back
to the Company for no consideration, and the Participant shall have no further
right or interest therein. Other than in cases of a termination pursuant to
Section 4(iii) of this Agreement, any vested Options shall continue to be
exercisable for a period of ninety (90) days following the date of such
termination; provided, however, that if the date of such termination of the
Participant’s employment falls on a date on which the Participant is prohibited,
by Company policy in effect on such date, from engaging in transactions in the
Company’s securities, such termination date shall be extended to the date that
is ten (10) days after the first date that the Participant is permitted to
engage in transactions in the Company’s securities under such Company policy
(but in no event later than the expiration of the term of such Options as set
forth herein). To the extent that any vested Options are not exercised within
such period following termination of employment, such Options shall be cancelled
and revert back to the Company for no consideration and the Participant shall
have no further right or interest therein.

8. Change of Control. In the event of a Change of Control, prior to any
Scheduled Vesting Date, to the extent the successor company (or a subsidiary or
parent thereof) does not assume or provide a substitute for the Options on
substantially the same terms and conditions, all vested and unvested Options
shall become fully vested and exercisable in accordance with Section 9. To the
extent the successor company (or a subsidiary or parent thereof) assumes or
provides a substitute for the Options on substantially the same terms and
conditions, the existing vesting schedule will continue to apply; provided,
however, that, if within 24 months following the date of a Change of Control,
the Participant’s employment with the Company is terminated without Cause or the
Participant resigns for Good Reason, all of the Options shall become fully
vested and exercisable in accordance with Section 9.

2

--------------------------------------------------------------------------------

9. Method of Exercising Options.

(a) Notice of Exercise. Subject to the terms and conditions of this Agreement,
the Options may be exercised by written notice to the Company signed by the
Participant and stating the number of Common Shares in respect of which the
Options are being exercised. Such notice shall be accompanied by payment of the
full purchase price. The date of exercise of the Options shall be the later of
(i) the date on which the Company receives the notice of exercise or (ii) the
date on which the conditions set forth in Section 9(b) are satisfied.
Notwithstanding any other provision of this Agreement, the Participant may not
exercise the Options and no Common Shares will be issued by the Company with
respect to any attempted exercise when such exercise is prohibited by law or any
Company policy then in effect. In no event shall the Options be exercisable for
a fractional Common Share.

(b) Payment. In order to exercise the Options, the Participant may tender
payment of the exercise price in full with, or in a combination of: (i) delivery
of cash or cash equivalents, (ii) subject to all applicable laws, delivery of
Common Shares already owned by the Participant that are fully vested and freely
transferable by the Participant, (iii) by a combination of cash and shares; (iv)
a net share settlement procedure pursuant to which the Company withholds the
Common Shares subject to the Options, (v) a broker or (vi) by such other means
as the Committee, in its discretion, may authorize.

(c) Limitation on Exercise. The Options shall not be exercisable unless the
offer and sale of Common Shares pursuant thereto has been registered under the
Securities Act of 1933, as amended (the “Act”) and qualified under applicable
state “blue sky” laws or the Company has determined that an exemption from
registration under the Act and from qualification under such state “blue sky”
laws is available.

(d) Section 83(b) Election. If, following the exercise of any or all of the
Option, the Participant makes an election under Section 83(b) of the Code to be
taxed with respect to any restricted stock as of the date of transfer of the
restricted stock rather than as of the date or dates upon which the Participant
would otherwise be taxable under Section 83 of the Code, the Participant shall
be required to deliver a copy of such election to the Company promptly after
filing such election with the Internal Revenue Service.

10. Nontransferability of Options. To the extent the Option qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code, it shall
not be transferable by the Participant other than to a designated beneficiary
upon the Participant’s death or by will or the laws of descent and distribution,
and shall be exercisable during the Participant’s lifetime only by her. To the
extent the Option qualifies as a “non-qualified stock option”, it shall be not
be transferable by the Participant, in whole or in part, other than by the
Participant to an estate planning vehicle, including any trust solely for the
benefit of the Participant and her family members, or to a designated
beneficiary by last will and testament or by the laws of descent and
distribution or pursuant to a domestic relations order.

11. Rights as a Shareholder. The Participant shall have no rights as a
shareholder with respect to any Common Shares issuable upon exercise of the
Options until the Participant becomes a holder of record thereof, and no
adjustment shall be made for dividends or distributions or other rights in
respect of any Common Shares for which the record date is prior to the date upon
which the Participant shall become the holder of record thereof.

3

--------------------------------------------------------------------------------

12. No Entitlements.

(a) No Right to Continued Employment. This Agreement does not constitute an
employment agreement and nothing in the LTIP or this Agreement shall modify the
terms of the Participant’s employment, including, without limitation, the
Participant’s status as an “at will” employee of the Company, if applicable.
None of the LTIP, the Agreement, the grant of Options, nor any action taken or
omitted to be taken shall be construed (i) to create or confer on the
Participant any right to be retained in the employ of the Company, (ii) to
interfere with or limit in any way the right of the Company to terminate the
Participant’s employment at any time and for any reason or (iii) to give the
Participant any right to be reemployed by the Company following a termination of
employment for any reason.

(b) No Right to Future Awards. The Options and all other equity-based awards
under the LTIP are discretionary. The Options do not confer on the Participant
any right or entitlement to receive another grant of Options or any other
equity-based award at any time in the future or in respect of any future period.

13. Taxes and Withholding. The Participant must satisfy any federal, state,
provincial, local or foreign tax withholding requirements applicable with
respect to the exercise of the Options. The Company may require or permit the
Participant to satisfy such tax withholding obligations through the Company
withholding of Common Shares that would otherwise be received by such individual
upon the exercise of the Options. The obligations of the Company to deliver the
Common Shares under this Agreement shall be conditioned upon the Participant’s
payment of all applicable taxes and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.

14. Securities Laws. The Company shall not be required to issue Common Shares in
settlement of or otherwise pursuant to the Options unless and until (i) the
Common Shares have been duly listed upon each stock exchange on which the Common
Shares are then registered; (ii) a registration statement under the Securities
Act of 1933, as amended, with respect to such Common Shares is then effective;
and (iii) the issuance of the Common Shares would comply with such legal or
regulatory provisions of such countries or jurisdictions outside the United
States as may be applicable in respect of the Options. In connection with the
grant or vesting of the Options, the Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

15. Qualification as an Incentive Stock Option. It is understood that this
Option is intended to qualify as an incentive stock option as defined in Section
422 of the Code to the extent permitted under applicable law. Accordingly, the
Participant understands that in order to obtain the benefits of an incentive
stock option, no sale or other disposition may be made of shares for which
incentive stock option treatment is desired within one (1) year following the
date of exercise of the Option or within two (2) years from the Date of Grant.
The Participant understands and agrees that the Company shall not be liable or
responsible for any additional tax liability the Participant incurs in the event
that the Internal Revenue Service for any reason determines that this Option
does not qualify as an incentive stock option within the meaning of the Code.

4

--------------------------------------------------------------------------------

16. Disqualifying Disposition. If the Participant disposes of the shares of
Common Stock prior to the expiration of either two (2) years from the Date of
Grant or one (1) year from the date the shares are transferred to the
Participant pursuant to the exercise of the Option, the Participant shall notify
the Company in writing within thirty (30) days after such disposition of the
date and terms of such disposition. The Participant also agrees to provide the
Company with any information concerning any such dispositions as the Company
requires for tax purposes.

17. Miscellaneous Provisions.

(a) Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the headquarters of the Company and to the
Participant at the address appearing in the records of the Company for the
Participant or to either party at such other address as either party hereto may
hereafter designate in writing to the other. Notwithstanding the foregoing, the
Company may deliver notices to the Participant by means of email or other
electronic means that are generally used for employee communications. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

(b) Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(d) Incorporation of LTIP; Entire Agreement. This Agreement and the Options
shall be subject to the LTIP, the terms of which are incorporated herein by
reference, and in the event of any conflict or inconsistency between the LTIP
and this Agreement, the LTIP shall govern. This Agreement and the LTIP
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof. They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof. The Participant acknowledges receipt of the
LTIP, and represents that he is familiar with its terms and provisions.

(e) Amendments. Subject to all applicable laws, rules and regulations, the
Committee shall have the power to amend this Agreement at any time provided that
such amendment does not adversely affect, in any material respect, the
Participant’s rights under this Agreement without the Participant’s consent.
Notwithstanding the foregoing, the Company shall have broad authority to alter
or amend this Agreement and the terms and conditions applicable to the Options
without the consent of the Participant to the extent it deems necessary or
desirable in its sole discretion (i) to comply with or take into account changes
in, or rescissions or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement, (ii) to
ensure that the Options are not subject to taxes, interest and penalties under
Section 409A of the Code, (iii) to take into account unusual or nonrecurring
events or market conditions, or (iv) in any other manner set forth in Section 15
of the LTIP. Any amendment, modification or termination shall, upon adoption,
become and be binding on all persons affected thereby without requirement for
consent or other action with respect thereto by any such person. The Committee
shall give written notice to the Participant in accordance with Section 17(a) of
this Agreement of any such amendment, modification or termination as promptly as
practicable after the adoption thereof. The foregoing shall not restrict the
ability of the Participant and the Company by mutual consent to alter or amend
the terms of the Options in any manner that is consistent with the LTIP and
approved by the Committee.

5

--------------------------------------------------------------------------------

(f) Section 409A of the Code. It is the intention and understanding of the
parties that the Options granted under this Agreement do not provide for a
deferral of compensation subject to Section 409A of the Code. This Agreement
shall be interpreted and administered to give effect to such intention and
understanding and to avoid the imposition on the Participant of any tax,
interest or penalty under Section 409A of the Code or the regulations and
guidance promulgated thereunder (“Section 409A”) in respect of any Options.
Notwithstanding any other provision of this Agreement or the LTIP, if the
Committee determines in good faith that any provision of the LTIP or this
Agreement does not satisfy Section 409A or could otherwise cause any person to
recognize additional taxes, penalties or interest under Section 409A, the
Committee may, in its sole discretion and without the consent of the
Participant, modify such provision to the extent necessary or desirable to
ensure compliance with Section 409A. Any such amendment shall maintain, to the
extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A. This Section 17(f) does not create
an obligation on the part of the Company to modify the LTIP or this Agreement
and does not guarantee that the Options will not be subject to interest and
penalties under Section 409A.

(g) Successor. Except as otherwise provided herein, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 10.

(h) Choice of Law. Except as to matters of federal law, this Agreement and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of New York (other than its conflict of law rules).

6

--------------------------------------------------------------------------------

NAKED BRAND GROUP INC.

By: ____________________________
Name:
Title:

The undersigned hereby acknowledges having read the LTIP and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the LTIP and this
Agreement. The Participant acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the underlying shares
and that the Participant should consult a tax advisor prior to such exercise or
disposition.

Name (Printed): ___________________________
Signature: _______________________________
Date: ___________________________________

7

--------------------------------------------------------------------------------